DETAILED ACTION
Responsive to the Request for Continued Examination (RCE) filed April 22, 2021. Claims 1-15 were canceled. Claim 16 is new. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 16 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The new limitations 
“moving the body autonomously on a submerged surface in the swimming pool”, “so that, as the body moves autonomously on the submerged surface”, “moving autonomously on the submerged surface” and “means for electronically controlling autonomous movement of the cleaning device” do not appear 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 is rejected under 35 U.S.C. 103 as being unpatentable over Renaud et al (US 2014/0263087) in view of Strohmayer et al (US 2016/0148711) and in further view of Applicant Admitted Prior Art (AAPA).
As per claim 16, Renaud et al teach system for cleaning a swimming pool (see at least fig 1), comprising: 
a. a cleaning device comprising:  ii. wheels, disposed laterally with respect to the body, for moving the body autonomously on a submerged surface in the swimming pool; iii. a motor driving at least one of the wheels (see at least fig 1, paragraphs [0023-0025]), the body moves autonomously on the submerged surface and g. means for electronically controlling autonomous movement of the cleaning device (see at least paragraphs [0022, 0023, 0025, 0030], fig 2).  
Renaud et al fail teach b. a float configured to remain at a waterline of the swimming pool; c. a camera secured to the float; d. a flexible tie connecting the cleaning device to at least one of the camera and the float so that, as the body the body tows the camera and the float at the waterline; f. means for detecting, utilizing images supplied by the camera, an orientation of the cleaning device moving autonomously on the submerged surface. However, in the same field of endeavor, Strohmayer et al (see at least paragraphs [0024-0025]). It would have been obvious to one of ordinary skill in the art to combine Renaud et al with Strohmayer et al because doing so would allow for the cleaner to move along the bottom of the surface independently when cleaning the bottom surface of the pool.
Renaud et al also fail teach the body defining an inlet and an outlet and a filter basket positioned in a flow path between the inlet and the outlet of the body. However, Applicant Admitted Prior Art (AAPA) teach a submerged surface cleaning device that includes a filtration chamber within the body including an inlet and outlet and a removable filtration device that is between the inlet and outlet (see at least page 1 of the Applicant’s specification). It would have been obvious to one of ordinary skill in the art to include these features in the modified system above for their well-known advantages. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAMSEY REFAI whose telephone number is (313)446-4867.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Black can be reached on (571) 272-6756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/RAMSEY REFAI/Primary Examiner, Art Unit 3661